m'7S\ FIRST COURT OF APPEALS
     « 301 Fannin StijBfetsWa P-.\ CM
\^7Hou8ton- T^ff$ppt^US8NESS
 S"£aV RE: CaseSOTfefilsiPAS
Style:       Patrick EaflTSfHSK- Ur                                                          ZIP 77002
      v.     The State BWMME USE                                                             02 W
                                                                                             0001372104 FEB 06 2015
           This is NOTICE to the parties and the trial court that the time for filing the
APPELLANT'S brief has expired. Tex.R.App.P. 38.8(2).
           If this Court does not receive a motion requesting an extension of time along
with appellant's brief or a motion to extend time to file appellant's brief within
ten     (10)   days    of   the   date    of     this    notice,           it     must     order   the   trial   court   to
immediately conduct a hearing on the record to determine  whether  the   appellant
desires  to prosecute his    appeal, whether  the  appellant  is indigent, or, if
not indigent, whether counsel has abandoned the appeal, and to make appropriate
findings and recommendations.                  TEX.   R. APP.       P. 38.8(2) .
   C,       Case #    1445769                                Christopher A. Prine, Clerk of the Court'
                                         Patrick Earl Ruffin                                             I A
                                         3131 Hayes
                                         Houston,       TX       77082
                        A
                  NTXT E                 T7 3T '4E           i:S'i"9"                  72.i0Z/Zl'/15
                                    RETURN              TO       SENDER
                                  INSUFFICIENT                    ADDRESS
                                    UNABLE              TO       FORWARD
                                                             *   "* e? ?* -*    fa •